Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07 October 2020 has been entered.

Status of Claims
Claims 1-14, 16-18 and 20-24 are pending.
Claims 11-13 and 20 are withdrawn from consideration.
	Claims 1-10, 14, 16-18 and 21-24 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2017/052218, 09/19/2017, which claims benefit of 62/396,541, 09/19/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 April 2020 and 07 October 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claims 23 and 24 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had 

Claims 23 and 24 fail to comply with the written description requirement because they contain new matter.
Claim 23 recites: “The method of claim 1, wherein the focal plane is established based on a plurality of points that are spaced apart on the micropore array.”
Claim 24 recites: “The method of claim 23, wherein the plurality of points are located at different corners or edges of the micropore array.”

However, there is no support in the original disclosure nor in the originally-filed claims for the establishment of a focal plane based on a plurality of points that are spaced apart on the micropore array.
The specification recites: “For example, following established guidelines for quantitative wide-field microscopy, the intercapillary variability in fluorescence signals detected from the array may be measured. The passive nature of the microcapillary filling process results in a uniform meniscus level across the entire array. This uniformity, coupled with gravitational sedimentation of the loaded cells, simplifies the establishment of the imaging focus plane ·without the need for autofocus. Rather, the focus may be set at three distantly spaced points on the array, for example the comers. From these three points, the plane of the microcapillary array may be calculated” (originally-filed specification, pg. 18, para. [0078]).
That is, it appears as though the focal plane is based on three distantly spaced points on the array. There is no indication that more than three points (i.e., other 
To overcome this rejection, Applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the claimed subject matter or the recitation of ‘a plurality of points’ or ‘the plurality of points’ in the claims can be revised to a number of points that is supported by the specification or the claims can be deleted.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14, 16-18 and 21-24 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-10, 14, 16-18 and 21-24 are indefinite because the metes and bounds of the claimed subject matter are not clear.

Claim 1 recites: “…wherein the focal plane is located at a substantially uniform meniscus level across the micropore array;…”
The specification recites: “The passive nature of the microcapillary filling process results in a uniform meniscus level across the entire array. This uniformity, coupled with gravitational sedimentation of the loaded cells, simplifies the establishment of the imaging focus plane ·without the need for autofocus” (originally-filed specification, pg. 18, para. [0078]).
That is, there is no recitation of the term ‘substantially’ with regard to the focal plane being located at a uniform meniscus level. In addition, the term ‘plane’ or ‘focus plane’ is only recited twice in the entire specification; i.e., within the abovecited paragraph. Other recitations of the term ‘substantially’ in the specification do not refer to the uniformity of a meniscus level (e.g., pg. 6, para. [0020]; pg. 11, para. [0045]; and pg. 18, para. [0053]). On the other hand, the use of the term ‘substantially’, in the instant case, would be indefinite unless the description provided some standard for measuring the degree or extent of the uniformity of the meniscus level. 
MPEP 2173.05 recites, in part: If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree)...the phrases..."substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended. (See MPEP 2173.05 (b)(I).)

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-3, 14, 16-18 and 21 under 35 U.S.C. §103 as being unpatentable over Dimov et al. in view of Leary et al. and Chung et al., in the Final Office Action mailed 07 May 2020, is withdrawn in view of Applicants' amendment received 07 October 2020.
The rejection of Claims 4 and 5 under 35 U.S.C. §103 as being unpatentable over Dimov et al. in view of Leary et al., and Chung et al., as applied to claims 1-3, 14, 16-18 and 21 above, and further in view of Mermod et al., in the Final Office Action mailed 07 May 2020, is withdrawn in view of Applicants' amendment received 07 October 2020.
The rejection of Claims 6-10 under 35 U.S.C. §103 as being unpatentable over Dimov et al. in view of Leary et al., and Chung et al., as applied to claims 1-3, 14, 16-18 and 21 above, and further in view of Shields et al., and Clinical Trials.gov, in the Final Office Action mailed 07 May 2020, is withdrawn in view of Applicants' amendment received 07 October 2020.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-3, 14, 16-18 and 21-24 are rejected under 35 U.S.C. §103 as being unpatentable over Dimov et al. (U.S. Patent Application Publication No. 2014/0011690 A1) in view of Leary et al. (U.S. Patent Application Publication No. 2003/0153085 A1), Chung et al. (U.S. Patent Application Publication No. 2003/0124516 A1), and Rajan et al. ((2011) BMC Genomics 12(115): 1-13).
[All references except Rajan et al. cited in the Final Office Action mailed 07 May 2020.]


Regarding claim 1, Dimov et al. shows an invention which relates to the detection of one or more analytes in a sample or series of samples. More particularly, the invention relates to a method for determining one or more biological elements, e.g., biological cells in a population of biological elements (pg. 1, para. [0003]). The biological samples may be animal, including human, fluid (e.g. blood) (pg. 3, para. [0041]). The invention is directed to a method for detecting a biological element from a heterogeneous population of biological elements (pg. 2, para. [0012] [A method of sorting a heterogeneous starting population of cells having a plurality of phenotypes]). The method includes distributing the heterogeneous population of biological elements into an array of receptacles. The vessels or receptacles are microcavities (pg. 2, para. [0012] thru [0013] and Fig. 2 [(a) loading a micropore array with a starting population of cells]). 
The method includes adding to the array particles a first label that emits electromagnetic radiation upon activation, and applying a force to the array to accumulate the particles at the surface of each of the receptacles. The first label becomes bound to the first particles (pg. 2, para. [0012]). The label is excitable by an external source, e.g., fluorescent label excited by electromagnetic radiation (pg. 4, para. [0048]). The method includes identifying the presence or amounts of electromagnetic radiation emitted by the receptacles (pg. 2, para. [0012]). Images are taken after the particles are accumulated at the detection surface of the pore (pg. 13, para. [0160] [imaging the micropore array to identify individual pores comprising cells having a phenotype of interest]).

The method includes identifying receptacles containing the target biological element (pg. 2, para. [0012]). Subjecting a selected microcavity to focused electromagnetic radiation can cause an expansion of the electromagnetic radiation absorbent material, which expels sample contents onto a substrate for collecting the expelled contents (pg. 10, para. [0123] [collecting extracted cells having a phenotype of interest]). 
Regarding claims 2 and 3, in one embodiment, the biological cells comprise cells producing a fluorescent protein. The biological cells comprise cells producing fluorescent protein fused to a non-fluorescent protein (pg. 3, para. [0030]). The invention may be used to isolate any types of biological cells, including but not limited to, cell lines that produce antibodies (pg. 3, para. [0031]). Figure 1 depicts an exemplary antigen-antibody recognition assay. A fluorescent label is associated with or bound to an antibody that is specific for and/or binds the target protein (pg. 5, para. [0055] [binding agent]).
Regarding claim 16, the concentration of the suspension of the heterogeneous population of cells and dimensions of the array are arranged such that 1-5 biological 
Regarding claim 17, the method includes extracting a solution including a biological element from a single microcavity associated with an electromagnetic radiation absorbent material in the microcavity array. The material may at least partially coat or cover the microcavity (pg. 2, para. [0015]).
Regarding claim 18, cavities of interest are selected and then extracted by focusing a 349nm solid state UV (ultraviolet) laser at 20-30% intensity power. In one example, the source is a frequency tripled, pulsed solid-state Nd:YAG or Nd:YVO4 laser source emitting about 1 microJoule to about 1 milliJoule pulses in about a 50 nanosecond pulse (pg. 10, para. [0124] [1nsec, 90µJ]).
Regarding claim 21, in a cell screen, an array may have 109 pores (pg. 9, para. [0114] [between 2x109 and 4x109 micropores]). If an array has approximately 3-4x106 micropores, it therefore would have approximately 500-100 cells/pore (pg. 9, para. [0102]).

Dimov et al. does not show: 1) method steps (b) and (c) are performed at a rate of at least about 500x105 cells/sec with aid of a polygon scanner [Claim 1]; 2) scanning and imaging a focal plane without a need to autofocus [Claim 1]; 3) the focal plane is located at a uniform meniscus level across the micropore array [Claim 1]; 4) at least 105 cells are scanned and imaged simultaneously with aid of the polygon scanner [Claim 14]; 5) steps (b) and (c) sort between 2x109 and 4x109 pores within 120 minutes [Claim 21]; 6) step (b) further comprises measuring an intercapillary variability in 

Leary et al. addresses some of the limitations of claims 1 and 14, and further addresses the limitations of claim 21.
Leary et al. shows an invention which pertains to identification and sorting of biological materials, such as cells (pg. 1, para. [0002] [nexus to Dimov et al.] [sorting biological elements, cells]). Analyzing one or more of the objects (e.g., cells) include one or more of the following features: providing electromagnetic energy to one or more objects; and detecting electromagnetic energy returned from one or more objects resulting in a measurement signal (pg. 1, para. [0010]). The objects can be marked or labeled with two or more fluorescent markers that fluoresce at different wavelengths. The analyzer device can include two or more exciters (e.g., light sources) that are each specifically tuned to specific wavelengths that cause each of the two or more fluorescent markers to fluoresce (pg. 7, para. [0072] [nexus to Dimov et al.] [directing electromagnetic radiation, fluorescence-labeled cells]). Examples of classifying objects based on the optically-determined morphology include those that use CCD (charge coupled device)-image analysis (pg. 11, para. [0110] [nexus to Dimov et al.] [imaging the cell array]).
Regarding claims 1, 14 and 21, the system and method of the present invention could be used for high speed sorting of rare cell subpopulations from a general cell 9 cells/ml and an initial flow rate of 1ml/sec fluid input, about 1,000,000 cells per second will be processed in about 1000 seconds (17 minutes) (pg. 14, para. [0144] [1x106 cells/sec x 1000 seconds = 1x109 cells in 1000sec x 7.2 = 7.2x109 cells sorted in 120min (7200sec)]). 

Chung et al. addresses some of the limitations of claims 1 and 14.
Chung et al. shows optical interrogation methods used to determine a biological property of a cell, a population of cells, and/or cellular components. The methods preferably can be used to select, identify, characterize, and sort individual cells or groups of cells, according to the biological property of interest (pg. 1, para. [0002] [nexus to Dimov et al.] [sorting cells]). Optophoresis can allow the separation of white cells from red blood cells for use in applications where a single or enriched population is desired (pg. 16, para. [0204]). Minimal Residue Disease (MRD) Testing Optophoresis technology may address some of the key unmet needs for better cancer screening, including accurate detection, quantification and characterization of disseminated cancer cells, and includes a faster speed of cell sorting. The techniques can isolate viable cancer cells for further analysis (pg. 16, para. [0208]). ‘Optophoresis’ generally relates to the use of photonic or light energy to obtain information about or spatially move or otherwise usefully interact with a particle (pg. 7, para. [0118] [nexus to Dimov et al.] [electromagnetic energy, scan and image cells]).
Regarding claims 1 and 14, Figure 8 shows a system for generating an intensity 

Rajan et al. addresses some of the limitations of claim 1, and provides motivation for establishing a uniform focal plane so as to avoid using autofocus, the establishment comprising determining a pre-determined focal point using a plurality of points, by way of addressing the limitations of claims 22, 23 and 24.
Rajan et al. shows a high-throughput platform for measuring transcriptional changes in real time in single mammalian cells by using microarrays (pg. 1, Abstract, Results [nexus to Dimov et al.] [method for detecting an analyte using single cells in a microarray]). A fluorescent reporter analyte (i.e., Venus-NLS-PEST) is used to detect transcription in individual cells (pg. 5, column 1, para. 2 [nexus to Dimov et al.] [fluorescent reagents used to detect an interaction, such as an antigen-antibody complex]).
Regarding claims 1, 22, 23 and 24, using a fluorescent reporter construct, living microarrays were used to measure the expression of individual promoters in live cells (pg. 2, column 1, para. 2). The system uses automated microscopy to serially acquire high-resolution images of live cells at each transfected spot, the scan repeated continuously to generate time-lapse videos of fluorescence changes for each 

That is, Rajan et al. shows the detection of fluorescence signals from labeled cells in a high-throughput manner by detecting fluorescence from a plurality of pores in the microarray, and uses a plurality of points spaced apart on the microarray, at different edges, to establish a uniform focal plane so as to be able to avoid the need for autofocusing.
It is noted that Applicant describes the establishing of a uniform focal plane using a plurality of points, in order to avoid the need to autofocus, as claimed, as an established guideline for quantitative wide-field microscopy (originally-filed specification, pg. 18, para. [0078]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for sorting a heterogeneous starting population of cells having a plurality of phenotypes, as shown by Dimov et al., by performing the scanning, imaging and extracting steps at a rate of at least about 500x105 cells/sec [Claim 1], and by scanning and imaging simultaneously at least 105 cells [Claim 14], as shown by Leary et al., with a reasonable expectation of 6 cells/sec, and Dimov et al. also shows a method for sorting a heterogeneous (general) cell population in order to extract and collect a cell having a phenotype of interest (MPEP 2143 (I)(A,G)). In addition, it would be obvious to one of ordinary skill in the art to use routine optimization to determine a specific sorting rate of 2x109 and 4x109 micropores within 120 minutes [Claim 21], because Leary et al. shows that 7.2x109 cells can be sorted in 120min (pg. 14, para. [0144]), and Dimov et al. shows that an array with approximately 3-4x106 micropores, might have approximately 500-100 cells/pore (pg. 9, para. [0102]). That is, it would be obvious to optimally determine a sorting rate based on either the number of micropores or number of cells to be sorted, barring a criticality for the specific limitation (MPEP 2144.05 (II)(A) and (III)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Dimov et al. teaches that the disclosed methods are advantageous because they maintain the integrity of the biological elements in the cavities (pg. 10, para. [0119]). That is, the screened cells can be subsequently used for rapid application to disease diagnostics and therapeutics (pg. 1, para. [0006]). The method can also be applied to therapeutic drug discovery (pg. 12, para. [0148] thru [0149]).
It would have been further obvious to have incorporated a polygon scanning system [Claims 1 and 14], as shown by Chung et al., with a reasonable expectation of success, because Chung et al. shows that a polygon mirror scanning system may be used to sort cells, and sorting a heterogeneous population of cells is the method, shown 5 cells per second [Claim 1]), because Chung et al. teaches that the described method of optophoresis, which employs a polygonal mirror scanning system, results in a faster speed of cell sorting (pg. 16, para. [0208]) (MPEP 2143 (I)(A,G)). 
One of ordinary skill in the art would have been motivated to have made that modification, because Chung et al. shows that the described optophoretic scanning system may be applied to a number of medical applications, several of them which involve sorting cells from blood/hematopoietic cells. In addition to sorting red blood cells from white blood cells, and sorting cancer cells from blood, optophoresis can be used to remove stem cell products prior to use in autologous transplants (pg. 16, para. [0204] thru [0216]). That is, the versatility of the optophoretic scanning system using polygonal mirror(s) renders the system an improved and desirable medical device yielding predictable scanning results.
It would have been further obvious to have established a uniform focal plane, in order to avoid a need to autofocus, by using a plurality of points located at different corners or edges of the micropore array to establish said plane [Claims 1, 22, 23 and 24], with a reasonable expectation of success, because Rajan et al. shows that autofocus can be avoided by using a plurality of positions on the microarray slide to produce a so-called predetermined (auto)focal point for fluorescently-labeled cells in a single cell microarray, which is type of microarray (i.e., one in which cells are scanned and imaged), as shown by Dimov et al. (MPEP 2143 (I)(A,G)). Although Rajan et al. does not show a uniform meniscus level, one of ordinary skill in the art would 
One of ordinary skill in the art would have been motivated to have made those modifications, because Rajan et al. teaches that autofocusing routines are time-consuming and unnecessarily expose cells to potentially damaging light (pg. 2, column 2, para. 1). Therefore, one of ordinary skill in the art would be motivated to use the method, as shown by Rajan et al., to scan and image cells in a microarray that requires high through-put analysis, as shown by Dimov et al.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 4 and 5 are rejected under 35 U.S.C. §103 as being unpatentable over Dimov et al. in view of Leary et al., Chung et al., and Rajan et al., as applied to claims 1-3, 14, 16-18 and 21-24 above, and further in view of Mermod et al. (International Patent Application Publication No. WO 2016/034564 A1; Intl. Pub. Date: 10 March 2016).
[Mermod et al. cited in the Final Office Action mailed 07 May 2020.]

Dimov et al. in view of Leary et al., Chung et al., and Rajan et al., as applied to claims 1-3, 14, 16-18 and 21-24 above, do not show: 1) the micropore array is enclosed in a sorting cartridge comprising a sterile housing [Claim 4]; and 2) the housing prevents 

Mermod et al. provides motivation for performing a cell sorting method, such as that shown by Dimov et al., in a sterile environment, by way of addressing the limitations of claims 4 and 5.
Mermod et al. shows a method for selecting cells depending on their level of expression of a protein of interest from a population of heterogeneously expressing cells (pg. 1, lines 5-7 [nexus to Dimov et al.] [method for sorting a heterogeneous starting population of cells]). A fluorescent antibody against the secreted protein can be used to label cells (pg. 28, line 11 [nexus to Dimov et al.] [fluorescent antibody label]). The method and device can sort more than 100,000, preferably more than 10 million cells within, preferably, less than 5 minutes (pg. 22, lines 1-4 [nexus to Dimov et al.] [sort cells at high rate]).
Regarding claims 4 and 5, cartridges made in polymethyl methacrylate (PMMA) and with a polycarbonate (PC) cover film function well for the sterile cell capture process. The final cartridge design is illustrated in Fig. 5 and Fig. 25 (pg. 42, lines 17-20 and Figs. 5 and 25). Figure 25 shows the fluidic cartridge with a reaction chamber (2), a cell sample container (4), and a recovery container (9) (pg. 15, lines 28-33 and Fig. 25). The MagPhase™ machine and cartridges are dedicated to the sterile sorting of live cells, allowing all liquid and cell handling procedures to be processed within the contained and defined environment of a single-use sterile cartridge (pg. 42, lines 13-16).


One of ordinary skill in the art would have been motivated to have made those modifications, because it would be imperative to keep cells, that are incorporated after sorting into a medical therapeutic, in a sterile state. Mermod et al. shows that the invention includes the use of mammalian cells as therapeutic cells (pg. 9, lines 1-2), as does Dimov et al. (pg. 1, para. [0006] and pg. 12, para. [0148] thru [0149]).
prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

 Claims 6-10 are rejected under 35 U.S.C. §103 as being unpatentable over Dimov et al. in view of Leary et al., Chung et al., and Rajan et al., as applied to claims 1-3, 14, 16-18 and 21-24 above, and further in view of Shields et al. ((2015) 06 Jan.) Lab Chip 15: 1230-1249), and Clinical Trials.gov (Selective depletion of naïve T cells. Datasheet [online]. First posted June 5, 2009, pp. 1-11).
[Shields et al. and Clinical Trials.gov cited in the Final Office Action mailed 07 May 2020.]

Dimov et al. in view of Leary et al., Chung et al., and Rajan et al., as applied to claims 1-3, 14, 16-18 and 21-24 above, do not show: 1) the starting population of cells is comprised of peripheral hematopoietic cells [Claim 6] [species election]; 2) the extracted cells comprise a population suitable for allogeneic or autologous transplantation into a subject [Claim 7]; 3) the extracted cells comprise a population of purified hematopoietic cells with reduced naïve T cells [Claim 8]; 4) the population of purified hematopoietic cells consists of less than 0.0014% naïve T cells [Claim 9]; and 10) the population of purified hematopoietic cells result in reduced or undetectable incidence of graft-versus-host disease [Claim 10].

Shields et al. provides motivation for using peripheral hematopoietic cells in a cell sorting method, such as the method, shown by Dimov et al., by showing that peripheral 
Regarding claim 6, Shields et al. teaches that cell sorting serves as the first step in many diagnostic and therapeutic practices, such as the enrichment of hematopoietic stem cells for autologous patient treatments. The need to sort cells is rapidly expanding toward isolation of rare target cell populations, including the enrichment of circulating tumor cells (CTCs), and hematopoietic stem cells (HSCs) from blood (pg. 1231, column 1, lines 3-9). A label-free method of cell sorting has been used for debulking peripheral blood by removing erythrocytes from leukocytes, platelets, lipids and plasma (pg. 1238, column 2, para. 2 [nexus to Dimov et al.] [cell sorting of human blood samples]).

Clinical Trials.gov provides motivation for using peripheral hematopoietic cells in a cell sorting method, such as the method, shown by Dimov et al., and extracting purified peripheral hematopoietic cells which have a reduced population of naïve T cells, and which, in turn, can be used in a transplantation protocol which results in a lowered incidence of graft-vs-host disease, by way of addressing the limitations of claims 6, 7, 8, 9 and 10.
Regarding claims 6 and 7, Clinical Trials.gov shows a study that is focused on the selective depletion of CD45RA+ T cells from allogeneic peripheral blood stem cell grafts for the prevention of GVHD (graft-vs-host disease) (pg. 1, Title [peripheral hematopoietic cells] [species election]). Allogeneic hematopoietic stem cell transplant (HSCT) is a treatment that can cure leukemia and myelodysplasia (pg. 1, Rationale).
Regarding claims 8, 9 and 10, HSCT is often complicated by ‘graft versus host 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for sorting a heterogeneous starting population of cells having a plurality of phenotypes, as shown by Dimov et al. in view of Leary et al., Chung et al., and Rajan et al., as applied to claims 1-3, 14, 16-18 and 21-24 above, by selecting peripheral hematopoietic cells as a starting population for cell sorting [Claim 6], with a reasonable expectation of success, because Shields et al. shows that peripheral blood/hematopoietic cells have historically been sorted and collected in cell sorting protocols using microfluidic devices, which is the method, as shown by Dimov et al. (MPEP 2143 (I)(A,G)). In addition, Clinical Trials.gov shows that peripheral hematopoietic cells can be sorted and collected via depletion of a specific T cell subset. That is, one of the Intervention/Treatments involves magnetic affinity cell sorting, and one of the procedures is Peripheral Blood Stem Cell transplantation (pg. 2, Table, Intervention/treatment column) (MPEP 2143 (I)(A,G)).
It would also have been obvious to have used an extracted cell population, as described in claims 8-10, in a transplantation protocol [Claim 7], with a reasonable expectation of success, because Clinical Trials.gov shows a study to determine the extent of the efficacy of a peripheral hematopoietic cell population depleted in naïve T 
It would be obvious to use routine optimization to reduce the naïve T cell population to be <0.0014% of the total extracted peripheral blood cell population [Claim 9], because Clinical Trials.gov shows, by conducting the Phase II study, that there is evidence that the removal of naïve T cells may reduce the frequency and intensity of GVHD (pg. 2, lines 2-3). Therefore, it would be obvious, and one would be motivated, to reduce the naïve T cell population to a very low, pre-determined target value, e.g., <0.0014%, in order to insure the essentially complete removal of unwanted naïve T cells (MPEP 2144.05 (II)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Shields et al. teaches that cell sorting on microchips provides numerous advantages over conventional methods by reducing the size of necessary equipment, eliminating potentially biohazardous aerosols, and simplifying the complex protocols commonly associated with cell sorting. Additionally, microchip devices are well suited for parallelization, enabling complete lab-on-a-chip devices for cellular isolation, analysis, and experimental processing (pg. 1230, Abstract). That is, applying the sorting and collecting of peripheral hematopoietic cells to a microfluidic device, such as the micropore array device, shown Dimov et al. in view of Leary et al., Chung et al., and Rajan et al., as applied to claims 1-3, 14, 16-18 and 21-24 above, would expedite the process of collecting critically-needed therapeutic cells for the treatment of serious diseases.
prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 7-9, filed 07 October 2020, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended, and new claims 22-24 were added.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651